Wynn Starr Special Products, LLC
5 Pearl Court
Allendale, NJ 07401


Letter Agreement of January 2007
January 19, 2007


Lanny R. Dacus, CEO
Tasker Products Corp.
39 Old Ridgebury Road, Suite 14
Danbury, CT 06810


Mr. David L. Dickinson
Pharlo IP, LLC
96 Willard Street, Suite 101
Cocoa, FL 32922


Gentlemen:


We entered into an Exclusive Field of Use License Agreement and Product Sale
Agreement dated as of September 16, 2004 (“Agreement”) with Tasker Products
Corp. f/k/a Tasker Capital Corp., Pharlo Citrus Technologies, Inc. and Indian
River Labs, LLC. Under this agreement, the undersigned was granted the exclusive
license to market and distribute the Licensed Product (as defined therein) based
on the Licensed Technology (as that term is defined in the aforementioned
Agreement) within the United States of America (U.S.) and Canada. The Agreement
was modified by amendment effective March 18, 2005 (“March 18 Amendment”), which
modification expanded the Licensed Territory (as defined therein) to worldwide.


We further modified the above Agreement by letter agreement of October 4, 2006.


The parties affirm that all of the above Agreements are in full force and effect
except as modified below.


Notwithstanding the above, the parties wish to and hereby revise the “Royalty
Payments” as set forth in the aforesaid Agreements to the extent set forth
below, and enter into the following pricing and split of sales receipts
agreement as to the sale of the Licensed Products to the Poultry Industry:



 
1.
Commencing January 1, 2007, as to all sales of the Tasker Blue product for
between * per gallon sales by Tasker to all Mountaire plants, the Licensee shall
receive * per gallon, upon receipt of payment by Tasker. There will be no
payment to Licensee for sales directly by Tasker to Mountaire for any gallon
price under * . As to any sale above * , the split set forth below applies
whether the product is sold to Mountaire by Tasker or by Licensee.




 
2.
As to all sales of the Tasker Blue product by Wynn Starr (Licensee) for a price
between * per gallon, the Licensor (Tasker) shall receive 80% of the sales
receipts and the Licensee 20% of the sales receipts.

 

--------------------------------------------------------------------------------


 

 
3.
As to sales of the Tasker Blue product for over * per gallon, the Licensor shall
receive 75% of the sales receipts and the Licensee 25% of the sales receipts.




 
4.
There will no longer be any 70-30 split as set forth in the October 4, 2006
agreement.



Licensee agrees to market as part of the Product sales the “Contract Regarding
the Use of Tasker Blue,” and Licensor agrees to perform according to the terms
thereof. See Exhibit A attached hereto and made a part hereof.


Each gallon of Tasker Blue produced by the Licensor shall have the Quality
Characteristics set forth in Exhibit B attached hereto, and made a part hereof,
and the Licensee shall sell the aforesaid product with those Quality
Characteristics and distribute the sales receipts as set forth above.


The aforesaid pricing and sales distribution terms supersedes all prior
agreements as to pricing per Unit Royalty and/or Cost Plus Royalty and Net Sales
Price as set for the prior agreements and more specifically any 70-30 split.


Payment to Licensor and customer credit worthiness approval shall remain in full
force and effect as set for in the prior agreements.


Incentive Program
 
As a further incentive to Wynn Starr, Tasker agrees to issue to Wynn Starr a
warrant right or warrants to purchase up to one million shares of Tasker common
stock with an exercise price based upon the closing price of Tasker common stock
on the date of this agreement


Provided that


Wynn Starr reaches a level of progressive monthly sales resulting in * in
monthly annualized sales between the period from January 1, 2007 and December
31, 2007, plus the sixty (60) days extension period set forth below.


In addition


If Wynn Starr reaches a level of * in annualized monthly sales of Tasker Blue or
any derivative
thereof, in the time period between January 1, 2007 and December 31, 2007, plus
the sixty (60) day extension period set forth below, Tasker agrees to issue to
Wynn Starr a warrant right or warrant rights to purchase an additional 300,000
shares of asker common stock with an exercise price based upon the closing price
of Tasker common stock on the date of this agreement


Notwithstanding the above, Wynn Starr shall have the right to a sixty (60) day
extension to March 2, 2008 to meet the above Target Criteria and receive said
warrants.


The other Target Criteria as to duration, number of plants sold and termination
rights as set forth in the above agreements shall remain in full force and
effect.
 
* Subject to a request for confidential treatment; Separately filed with the
Commission.
 

--------------------------------------------------------------------------------



 
During or at the end of the aforesaid time period and 60-day extension, the
parties agree to discuss and negotiate in good faith as to future price
structures and distribution of sales receipts for not only the Tasker Blue
product but also any derivative of same.


Very truly yours,


Wynn Starr Special Products, LLC
 
By:
/s/ Steven Zavagli  

--------------------------------------------------------------------------------

Steven Zavagli, President
   



Agreed to:
 

 Tasker Products Corp.     Pharlo IP, LLC  f/k/a Tasker Capital Corp.    
Formerly, Indian River Labs, LLC
and Pharlo Citrus Technologies, Inc.
        By: /s/ Lanny R. Dacus     By: /s/ David L. Dickinson

--------------------------------------------------------------------------------

Lanny R. Dacus, CEO
   

--------------------------------------------------------------------------------

David L. Dickinson
     

 
 


--------------------------------------------------------------------------------


 
EXHIBIT A


Wynn Starr Contract Regarding the Use of Tasker Blue®


 
This agreement is made on ________________ (date), between:




Wynn Starr
5 Pearl Court
Allendale, NJ 07401 


and
________________________________ (customer name)


________________________________ (address)


________________________________ (address)


with a copy of the original contract to be sent to:


Tasker Products Corp.
39 Old Ridgebury Rd.
Danbury, CT 06810
Attn: Lanny Dacus




SECTION 1
Agreement


Customer agrees to purchase from Wynn Starr, Tasker Blue® Poultry Active
Ingredient at a cost of * / gallon FOB Conroe, TX for a period of ________
year(s) (1 year minimum). It is the responsibility of the customer to maintain
inventory of product and provide adequate notice when placing orders through
Wynn Starr.


SECTION 2
Testing (Optional)


Testing may be performed in order for Tasker Products to demonstrate the
efficacy of Tasker Blue to achieve predetermined test parameters. Upon agreement
of the parameters by the three parties, Wynn Starr, Tasker Products and the
customer, Tasker Products will proceed with Site Assessment, Equipment
Specification and Installation of testing apparatus as outlined in Sections 3
and 4 of this Agreement.


Testing Parameters:

           

 
* Subject to a request for confidential treatment; Separately filed with the
Commission.
 

--------------------------------------------------------------------------------


 
Test Pricing Schedule:
 
Week #1:
 

 Equipment:    Tasker maintains ownership - No Charge  Personnel:    
 · Expenses: 
  At cost
 · Day 1:
  $ * per technician
 · Day 2-7: 
  $ * per technician Tasker Blue® Product:   No Charge Tasker Blue® Freight:  
Billed at cost



Week #2 and Successive Weeks (if required)
 

 Equipment:    Tasker maintains ownership - No Charge  Personnel:    
 · Expenses: 
  At cost
 · Day 1-7:
  $ * per technician Tasker Blue® Product:   Billed at * price $ * per gallon
Tasker Blue® Freight:   Billed at cost

 
Upon meeting the parameters above, all parties agree to the conditions set forth
in the remainder of the Agreement.
 
SECTION 3
Site Assessment and Equipment Specification


Upon agreement of the contract, a Tasker Products engineer or qualified
technician will make a site visit to assess the equipment and chemical
requirements for the facility. The engineer/technician will proceed in
specifying and acquiring the appropriate equipment. A minimum of two weeks is
recommended from the time of the initial site visit to the time of installation.
Coordination of field activities shall be directed through:
 

 Field Engineering Manager    Project Manager  *    *

 
SECTION 4
Installation


Tasker Products will provide all necessary equipment required to successfully
and accurately apply Tasker Blue to relevant locations within the facility.
Tasker will also provide a Project Manager and a technician(s) to oversee and
assist in the installation. It is the responsibility of the customer to provide
necessary skilled (ie. electricians, welders, contractors) and unskilled (ie.
laborers) personnel to make appropriate process and electrical tie-ins as per
Tasker Product’s recommendation. Installation of equipment typically occurs on
the weekend prior to testing/startup.
 
SECTION 5
Startup and Maintenance


Immediately following installation, Tasker Products will provide, at no cost to
the customer, up to one week of training. A custom created training manual will
be provided including digital photos of the equipment, controls, valves etc.
Should the training period be extended greater than one week or additional
technicians are required during the training period, the cost would be * per day
per technician plus expenses.
 
* Subject to a request for confidential treatment; Separately filed with the
Commission.

--------------------------------------------------------------------------------


 
Maintenance of the equipment is paramount and must be followed according to the
procedures outlined in the training manual. Tasker will provide a qualified
technician to service the equipment on a monthly basis at a cost of * per month
per processing plant. The technician will check pH calibration, service pumps,
inspect electrical contacts, monitor consumption and make recommendations where
possible on optimizing usage. Customer is responsible for the replacement cost
of broken equipment due to mishandling and replacement of pH probes.
 

   (Customer Signature)      (Wynn Starr Signature)      (Tasker Products
Signature)     _______________
(Date)   

 
* Subject to a request for confidential treatment; Separately filed with the
Commission.

--------------------------------------------------------------------------------


 
EXHIBIT B


 
SECTION 1 - EMERGENCY TELEPHONE
 
3E Company: "For 24-hour emergency assistance, call the 3E Company at
1-800-451-8346.
 


SECTION 2 - DISTRIBUTOR INFORMATION
 
Tasker Products
 
39 Old Ridgebury Road, Suite 14
 
Danbury, CT 06810-5116
 
203-730-4350
 
 
SECTION 3 - PRODUCT AND COMPANY INDENTIFICATION
 
Product Name: Tasker Blue Poultry Processing Mix
 
Synonyms: Tasker Blue, Tasker Poultry Processing Mix
 
Product Use: Active ingredient for various poultry wash/treatment applications
 
Chemical Formula: See components below
 
CAS Number: See components below
 
Manufacturer:      Tasker Products
 
13235 Highway 105 West
 
Conroe, Texas 77304
 
936-588-7339
 
SECTION 4 - COMPOSITION AND INFORMATION ON INGREDIENTS
 
Component
 
CAS Number
 
% (by weight)
 
Exposure Limits
*
 
*
 
*
 
*
*
 
*
 
*
 
*
*
 
*
 
*
 
*
*
 
*
 
*
 
*

 
* Subject to a request for confidential treatment; Separately filed with the
Commission.


--------------------------------------------------------------------------------


 
SECTION 5 - HAZARDS IDENTIFICATION
 
Emergency Overview: Clear, light blue liquid that is classified as a DOT
corrosive. Causes skin and eye irritation. Avoid breathing vapor or mist. Keep
container closed. Use only with adequate ventilation. Wash thoroughly after
handling.
 
Eye Contact: Causes mild to severe irritation. May cause burn if not flushed
with water.
 
Skin Contact: Prolonged exposure may cause moderate irritation. May cause burn
if not flushed with water.
 
Inhalation: Mist and vapors can cause varying degrees of irritation of the nose,
throat and respiratory tract.
 
Ingestion: Will cause irritation or burn digestive tract. Ingestion is not a
typical route of occupational exposure.
 
Chronic (Cancer) Information: Not known to cause cancer. Components not listed
as carcinogens by IARC, NTP or OSHA.
 
Reproduction Information: N/A
 
Potential Environmental Effects: Readily mixes with water to form a weak acid
solution. The low pH and copper component may be harmful to plant and animal
organisms found in soil and in surface waters. Therefore, keep out of streams
and ditches.
 
SECTION 6 - FIRST AID MEASURES
 
Note To Physician: Supportive care. Treatment based on judgment of the physician
in response to reactions of the patient. Treat as a corrosive and possible
sulfur allergy reactions.
 
Eyes: Immediately flush eyes with water for at least 15 minutes, lifting eyelids
to thoroughly flush. If redness or irritation persists, get prompt medical
attention.
 
Skin: Immediately flush affected area with water for at least 15 minutes. If
burn occurs, seek immediate medical attention.
 
Inhalation: Move victim to fresh air. If irritation persists, obtain medical
care immediately.
 
Ingestion: If ingested drink large quantities of water. DO NOT induce vomiting.
Contact physician immediately.
 
SECTION 7 - FIRE FIGHTING MEASURES
 
Flammable Properties: Not applicable. Material will not burn.
 
Flammable Limits: Not applicable. Material is non-combustible.
 
Extinguishing Media: Use extinguishing media appropriate for surrounding fire.
 
Hazardous Combustion Products: At elevated temperatures (1200ºF) the product
will decompose generating oxides of sulfur. Material may react with some metals
to give off flammable hydrogen gas.
 
Fire Fighting Instructions: Product readily mixes with water to form a weak acid
solution. If using water, wear acid protective equipment. No gases or toxic
fumes are emitted from this reaction. However, if elevated temperatures are
reached, self-contained breathing apparatus should be worn.
 
SECTION 8 - ACCIDENTAL RELEASE MEASURES
 
Land Spill: Contain and vacuum up material and place in disposal container.
Dilute residual material with ample supply of water and neutralize with sodium
bicarbonate or limestone. Prevent liquid from entering sewers and waterways.
Dike with sand or soil to contain spill.
 
Water Spill: Readily mixes with water to form a weak acid solution. If water is
isolated or can be contained, neutralize with weak alkaline solution. Notify
appropriate authorities if required by regulations.
 

--------------------------------------------------------------------------------


 
SECTION 9 - HANDLING AND STORAGE
 
Handling: Wear all recommended personal protective clothing when handling. Avoid
contact with eyes and skin. Wash thoroughly after handling.
 
Storage: Keep containers tightly closed. DO NOT store near strong alkalis. Keep
away from excessive heat (>125ºF).
 
SECTION 10 - EXPOSURE CONTROLS AND PERSONAL PROTECTION
 
Engineering Controls: Provide general and/or local exhaust ventilation to
maintain good air quality and reduce fumes/odors.
 
Respiratory Protection: Do not breathe vapors or mists. Use with adequate
ventilation or use NIOSH approved air-purifying respirator equipped with acid
gas/fume, mist cartridges.
 
Skin Protection: Wear neoprene, vinyl, PVC or rubber gloves. Use splash aprons,
slicker suits and rubber boots as needed.
 
Eye Protection: Face shield, safety glasses or goggles should be worn.
 
General Hygiene Considerations: There are no known health hazards associated
with this material when used as recommended. Follow good industrial hygiene
practices including but not limited to: (1) wash hands after use and before
eating; (2) avoid skin contact; and (3) wear safety glasses.
 
SECTION 11 - PHYSICAL AND CHEMICAL PROPERTIES
 
Appearance: Clear, light blue liquid
 
Odor: Fresh, no apparent odor
 
Physical State: Liquid
 
Solubility: Very soluble in water
 
Molecular Formula: N/A. See section 4 for list of components.
 
Concentrate pH: *  Diluted 5g/100mls DI water - pH: *  Conductivity: *
 
Specific Gravity @ 25ºC: *
 
Boiling Point, ºF: *
 
Freezing Point, ºF: *
 
SECTION 12 - STABILITY AND REACTIVITY
 
Stability: Stable
 
Incompatibility: Avoid contact with strong alkaline material such as caustics,
and strong reducing agents.
 
Conditions to Avoid: Freezing and elevated temperatures.
 
Hazardous Decomposition Products: Sulfuric acid vapors may be released upon
heating and sulfur oxides may be released upon decomposition.
 
Hazardous Polymerization: Will not occur.
 
SECTION 13 - TOXICOLOGICAL INFORMATION
 
Reported Human Effects: No human data are available for this product.
 
Reported Animal Effects: No human data are available for this product.
 
Skin & Eye Irritation: May occur with over exposure. May cause allergic
reactions similar to sulfur allergies.
 
* Subject to a request for confidential treatment; Separately filed with the
Commission.
 

--------------------------------------------------------------------------------



SECTION 14 - ECOLOGICAL INFORMATION
 
Ecotoxicological Information: This product readily mixes with water to form a
weak acid solution. The low pH and copper component is harmful to many plant and
animal organisms.
 
Chemical Fate Information: Material will lower the pH of soil. The pH can be
adjusted using sodium bicarbonate or limestone.
 
SECTION 15 - DISPOSAL CONSIDERATIONS
 
Neutralize with sodium bicarbonate or limestone and dispose of in accordance
with local, state and federal laws and regulations.
 
SECTION 16 - TRANSPORTATION INFORMATION
 
DOT proper shipping name: Corrosive liquid, acidic, inorganic, n.o.s. (Sulfuric
Acid, Ammonium Sulfate solution)
 
DOT Hazard Class/ID#: Class 8 / UN3264 / PG III
 
DOT Label: Corrosive
 
SECTION 17 - REGULATORY INFORMATION
 
NFPA Rating: Health - 1 Reactivity - 1 Flammability - 0  Special Precautions -
None
 
Although the information contained is offered in good faith, SUCH INFORMATION IS
EXPRESSLY GIVEN WITHOUT ANY WARRANTY (EXPRESS OR IMPLIED) OR ANY GUARANTEE OF
ITS ACCURACY OR SUFFICIENCY and is taken at the user's sole risk. User is solely
responsible for determining the suitability of use in each particular situation.
Tasker Products specifically DISCLAIMS ANY LIABILITY WHATSOEVER FOR THE USE OF
SUCH INFORMATION, including without limitation any recommendation which may
construe and attempt to apply which may infringe or violate valid patents,
licenses and/or copyright.
 

--------------------------------------------------------------------------------



